NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1043

                              CHARLES L. EKSTAM,
                    FUEL PREPORATOR INTERNATIONAL, INC.,
                         and EKSTAM WORLDWIDE, INC.,

                                                       Plaintiffs-Appellants,

                                            v.

                            C. BRAD EKSTAM,
                 DIESEL PERFORMANCE PRODUCTS, INC.,
    and C. BRAD EKSTAM (doing business as Diesel Performance Products Co.),

                                                       Defendants-Appellees.


      Michael J. Thomas, Harness, Dickey & Pierce, P.L.C., of St. Louis, Missouri,
argued for plaintiffs-appellants. With him on the brief was Kara R. Yancey.

      James J. Kernell, Erickson, Kernell, Derusseau & Kleypas, LLC, of Overland
Park, Kansas, argued for defendants-appellees. With him on the brief were Lara L.
McInerney and Michael Yakimo, Jr.

Appealed from: United States District Court for the Eastern District of Missouri

Magistrate Judge Audrey G. Fleissig
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2008-1043

                                CHARLES L. EKSTAM,
                      FUEL PREPORATOR INTERNATIONAL, INC.,
                           and EKSTAM WORLDWIDE, INC.,

                                                      Plaintiffs-Appellants,

                                            v.

                             C. BRAD EKSTAM,
                  DIESEL PERFORMANCE PRODUCTS, INC.,
     and C. BRAD EKSTAM (doing business as Diesel Performance Products Co.),

                                                      Defendants-Appellees.




                                   Judgment

ON APPEAL from the        United States District Court for the Eastern District of Missouri

in CASE NO(S).            4:04-CV-00187

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LOURIE, and LINN, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED July 14, 2008                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk